Citation Nr: 0702035	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-14 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to a rating higher than 50 percent for the 
service-connection post-traumatic stress disorder (PTSD).  

2.  Entitlement to a rating higher than 30 percent for the 
service-connected urethral stricture.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1950 to June 
1953.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO rating action.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in September 2006.  

At that hearing, the undersigned VLJ granted the veteran's 
motion for advancement of the appeal on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).  

The issues of an increased rating for the service-connected 
urethral stricture and a TDIU rating are addressed in the 
REMAND portion of the decision below and are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The veteran's PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships.  



CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for PTSD are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132 
including Diagnostic Code 9411 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In September 2005, during the tendency of this appeal, the RO 
sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the May 2006 Statement of the Case (SOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the September 2005 letter cited 
above, and a follow-up letter sent in February 2006, together 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

Both cited letters advised the veteran that VA is responsible 
for getting relevant records from any Federal agency 
(including military, VA and Social Security records) and that 
VA would make reasonable efforts to obtain records on the 
veteran's behalf from non-Federal entities (including private 
hospitals, state and local governments, and employers) if 
provided appropriate authorization to do so.

The February 2006 letter specifically advised the veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  The veteran had an 
opportunity to respond prior to the issuance of the May 2006 
SOC. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the September 2005 letter, which 
completed VA's notice requirements, the veteran was afforded 
an opportunity to present information and/or evidence 
pertinent to the appeal before issuance of the Statement of 
the Case (SOC) in May 2006 and the Supplemental SOC (SSOC) in 
July 2006.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.   The 
veteran in fact informed the RO in February 2006 that he had 
no further evidence to submit.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the May 2006 SOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This has 
not been expressly done.  However, the Board's decision 
herein denies the claim for increased rating, so no effective 
date is being assigned.  There is accordingly no possibility 
of prejudice under the notice requirements of Dingess as 
regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The veteran has been afforded appropriate VA psychiatric 
examinations to support appellate review of the issue on 
appeal, and he was afforded a hearing before the Board, 
during which he presented oral argument in support of his 
claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
for the service-connected PTSD.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

For the present level of the veteran's disability, the Board 
looks to a VA psychiatric examination performed in May 2005 
and to VA treatment notes for the period January 2005 through 
April 2006.

A VA Mental Health Clinic (MHC) treatment note in January 
2005 showed that the veteran had appropriate interaction with 
members of his counseling group.  He reported chronic 
interference with family, social, and recreational 
functioning due to PTSD, which he managed by avoiding stress.  

The veteran reported having problems with his medication, 
which improved his sleep but impaired his functioning the 
next day.  The veteran reported continued disruptive dreams 
and intrusive thoughts about his military experiences in 
Korea.  

The January 2005 MHC note stated that the veteran was alert, 
oriented, and in no acute distress.  Hygiene, grooming, 
dress, and behavior were appropriate.  The veteran was 
pleasant and cooperative; his affect was appropriate, 
although with less range than usual.  

The veteran's mood was dysphoric.  His speech, thought 
processes, and thought content were not disordered.  There 
was no suicidal or homicidal ideation, and no mania.  
Cognition was grossly intact, with concrete reasoning style.  
Insight was fair and judgment was good.  The clinician stated 
that the veteran's prognosis was limited due to the severity 
and chronicity of mental illness, and assigned a current 
Global Assessment of Functioning (GAF) of 50.  

An April 2005 MHC note states that the veteran reported 
occasional outbursts of anger and continued problems with 
sleep.  Clinical observations were unchanged.  

The veteran had a VA PTSD examination in May 2005.  The 
examiner reviewed the claims file and the veteran's MHC 
treatment record.  The veteran reported that his sleep 
disruption had become worse since his last examination in 
2003.  He also reported increased anger, which he managed by 
staying by himself.  

The veteran reported having a depressed mood and anxiety over 
financial problems, and said that he engaged in checking 
behaviors to ensure that his house was safe.  He denied panic 
attacks.  The veteran stated that his only social activity 
was occasionally attending church.  

The veteran reported for examination casually dressed and 
appropriately groomed.  His speech was normal in rate and 
rhythm.  His thoughts were clear and logical, and there was 
no evidence of hallucinations or delusions.  

The veteran was able to maintain grooming and daily living 
skills, and he was oriented x 4; he had some short-term 
memory deficits but his overall memory function was intact.  
There was no apparent obsessive or ritualistic behavior.  

The examiner stated that the veteran displayed symptoms of 
re-experiencing trauma, including flashbacks and fear at 
sounds such as gunfire.  The veteran experienced nightmares 
and night sweats.  

The veteran's primary coping mechanism was avoidance, and he 
had withdrawn from all social contacts in order to avoid 
losing his temper.  He experienced emotional numbing, in 
which he deadened his emotions as a way of coping.  He also 
tried hard to avoid memories of Korea, since these triggered 
depressive feelings.  

The examiner diagnosed chronic severe PTSD and assigned a GAF 
of 48.  The examiner stated that the PTSD symptoms severely 
impacted social, familial, and recreational functioning.   

An April 2006 MHC note, by a resident physician, states that 
the veteran was sleeping well with his current medication, 
and was attending church most Sundays.  The veteran reported 
that he was eating well and staying active around the house.  
The veteran vehemently denied suicidal ideation.  

The veteran was noted to be well groomed and appropriately 
dressed, and his rapport was cooperative and friendly.  His 
thought process was linear and goal-oriented.  His thought 
content showed no auditory or visual hallucinations and no 
homicidal or suicidal ideation.  His mood was euthymic.  His 
judgment was fair and his insight was good.  The resident 
diagnosed stable PTSD and assigned a GAF of 70.  

An MHC note the same day in April 2006, by a clinical 
psychologist, states that the veteran reported that his mood 
was stable (neither good nor bad, unless specifically 
stressed) but that his sleep remained inadequate. The veteran 
reported several nightmares per week.  

The veteran reported continued PTSD symptoms of hyperarousal, 
avoidance behaviors, and flashbacks, which caused 
considerable emotional distress and which interfered with 
family, social, and recreational functioning.  Clinical 
observations were as above, except that the psychologist 
stated that the veteran's mood was dysphoric rather than 
euthymic.  The psychologist assigned a GAF of 50.  

The veteran testified before the Board in September 2006 that 
since his sleep had become worse.  He reported constant 
checking of doors and windows, and stated that he avoided 
people.  He also reported occasional memory lapses.  

The ratings for the appellant's PTSD have been assigned under 
the provisions of Diagnostic Code (DC) 9411.  Under the 
General Rating Formula that became effective on November 7, 
1996, psychiatric disorders other than eating disorders, to 
include PTSD, are rated as follows:

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

Comparing the appellant's PTSD symptoms to the criteria of 
the General Rating Formula, the Board finds that the 
veteran's symptoms more closely approximate the criteria for 
the current rating of 50 percent, for the reasons detailed 
hereinbelow.  

The medical evidence detailed hereinabove shows that the 
veteran has occupational impairment due to difficulty in 
establishing and maintaining effective work and social 
relationships.  These are squarely within the rating criteria 
for the current 50 percent rating.  

As noted, a 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
The evidence shows occupational and social impairment with 
deficiencies in work.  

However, the clinical evidence shows no evidence of 
deficiencies in family relations, judgment, thinking or mood.  
In short, the evidence does not support a conclusion that the 
veteran's PTSD causes impairment in most areas as required 
for the higher rating.  

Further, the veteran manifests absolutely none of the 
characteristic symptoms cited in the rating schedule for the 
70 percent rating (suicidal ideation, obsessional rituals, 
abnormal speech, near-continuous panic or depression, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, or inability to establish and 
maintain effective relationships).  

The Board has considered the veteran's GAF scores in 
adjudicating this claim.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

As noted above, the recent GAF scores were 50 in January 2005 
and 48 in May 2005; on the same day in April 2006 different 
examiners assigned GAF scores of 70 and 50.  Because the 
score of 70 is inconsistent with the others, and giving the 
benefit of the doubt to the veteran, the Board will disregard 
the GAF score of 70.  

GAF scores between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  The GAF score therefore more closely 
approximates the rating criteria for a 70 percent rating. 

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

In this case, as indicated, the veteran's actual symptoms are 
fully consistent with the rating criteria for the current 50 
percent rating.  Therefore, in this case the GAF alone is 
insufficient to demonstrate that the higher rating is 
appropriate.

In addition to the medical evidence above, the Board has 
carefully considered the lay evidence submitted by the 
veteran, particularly his testimony before the Board.  The 
Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

However, granting full consideration to the veteran's report 
of his symptoms, there is nothing in his testimony to show 
that those symptoms meet the criteria for the higher (70 
percent) rating.  

The Board accordingly finds that claim for a rating higher 
than 50 percent for service-connected PTSD must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case the veteran's symptoms more closely approximate 
the current rating, and the benefit-of-the-doubt rule is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

An increased rating higher than 50 percent for the service-
connected PTSD is denied.  



REMAND

The Board finds that additional RO action is warranted on the 
claims for increased rating for service-connected urethral 
stricture and a TDIU rating.  

The veteran's service-connected urethral stricture has been 
rated under the provisions of 38 C.F.R. § 4.115b, Diagnostic 
Code (DC) 7518, as a voiding dysfunction.  Under those 
criteria, a rating of 40 percent is assigned for a voiding 
dysfunction requiring the wearing of absorbent materials that 
must be changed 2 to 4 times per day, and a rating of 60 
percent is assigned for a voiding dysfunction requiring the 
use of an appliance or the wearing of absorbent materials 
that must be changed more than 4 times per day.  

The veteran testified before the Board that he uses four 
absorbent pads per day and another two per night, which 
appears to meet the criteria for a rating higher than the 
current 30 percent.  

However, the veteran has nonservice-connected diabetes 
mellitus that may contribute to his urinary incontinence.  
The medical evidence of record, including VA genitourinary 
examinations and outpatient treatment records, are silent in 
regard to the degree, if any, that the veteran's need for 
absorbent pads may be related to a nonservice-connected 
disorder versus the service-connected disability.  The Board 
finds it necessary to obtain a medical opinion on this 
question.  

In regard to the TDIU rating, the veteran has two service-
connected disabilities: PTSD and urethral stricture.  The 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).  Consideration may be given to the veteran's 
education, training, and special work experience, but not to 
his age or to impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 1.419; see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The veteran contends that urinary incontinence associated 
with his urethral stricture render him unemployable.  The 
Board finds it necessary to afford the veteran a VA Social 
and Industrial Survey at this point to determine whether the 
severity of the veteran's service-connected disabilities is 
such as to preclude him from obtaining and maintaining 
meaningful employment.  

Accordingly, the RO should arrange for the appellant to 
undergo a VA examination, by a physician/genitourinary 
disorder specialist, at an appropriate VA medical facility in 
order to obtain a definitive medical opinion as to the 
severity of the veteran's urinary incontinence and the degree 
to which, if any, that incontinency is due to a nonservice-
connected disorder such as diabetes mellitus versus his 
service-connected urethral stricture.  

The RO should also arrange for the veteran to undergo a VA 
Social and Industrial Survey, by an appropriate specialist, 
to determine whether his service-connected disabilities, 
alone, are of sufficient severity to render him unemployable.  

The veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2005).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to her by the pertinent VA medical facility 
at which the examination is to take place.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim remaining on appeal.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should ask the veteran to 
provide sufficient information, and if 
necessary, signed authorization, to 
enable VA to obtain any additional 
evidence pertaining to the claim.  The RO 
should advise the veteran of the 
respective duties of VA and the claimant 
to provide evidence, and should ask the 
veteran to submit all pertinent evidence 
in her possession that is not already of 
record.  

Any additional evidence identified should 
be obtained in accordance with provisions 
of 38 C.F.R. § 3.159 (2006).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

2.  The veteran should be scheduled for a 
VA genitourinary examination, by a 
physician, at an appropriate medical 
facility.  The entire claims file must be 
made available to the examiner, and the 
examination reports should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on the review of the file, 
examination of the veteran, and the 
results of all diagnostics and tests, the 
examiner should specify the number of 
absorbent pads per day that the veteran 
must use attributable to the service-
connected urethral stricture alone.  The 
examiner should also indicate if the 
service-connected urethral stricture 
requires the veteran to wear an appliance.  

If the examiner cannot express such an 
opinion without resorting to speculation, 
he or she should so indicate.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

3.  The veteran should also be scheduled 
for a VA Social and Industrial Survey, 
administered by an appropriate specialist 
at an appropriate facility. The entire 
claims file must be made available to the 
interviewer, and the survey report should 
include discussion of the veteran's 
documented employment history and 
assertions.  All findings should be 
reported in detail.  

Based on the review of the file and 
interview of the veteran, the interviewer 
should state whether the veteran's 
service-connected PTSD and urethral 
stricture render him unemployable.  The 
interviewer's determination of 
employability should consider the 
veteran's education, training, and work 
experience, but should not consider his 
age or his nonservice-connected 
disabilities.  

If the examiner cannot express such an 
opinion without resorting to speculation, 
he or she should so indicate.  The 
examiner should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be review with 
consideration of all pertinent evidence 
and legal authority, to include 38 C.F.R. 
§ 3.321(b)(1).  

If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and her representative an 
appropriate Supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


